Citation Nr: 1715497	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a recurrent right ventral hernia.

2.  Entitlement to a rating in excess of 10 percent for postoperative residual scars from an incisional herniorrhaphy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1979 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted an increased 20 percent evaluation for the Veteran's service-connected right incisional and umbilical hernia effective April 21, 2008 and granted an increased 10 percent evaluation for the service-connected post-operative herniorrhaphy scar effective February 24, 2010.

In July 2015, the Veteran testified at a Travel Bard hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015, the Board remanded the claim for additional development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  Recurrent right ventral hernia is manifested by a large ventral hernia that is operable and remediable, and there is no indication for a supporting belt.

2.  The residual hernia scars are manifested by two linear scars; one is painful and neither scar is unstable.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 (2016).

2.  The criteria for a rating in excess of 10 percent for postoperative residual scars from an incisional herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, DC 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Additionally, in accordance with the September 2015 Board remand, the AOJ obtained updated VA treatment records and afforded the Veteran an additional  September 2015 VA examination to evaluate the severity of his hernia and scars.  Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97  (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits of the Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a disability rating higher than 20 percent for a recurrent right ventral hernia.  He also appeals the denial of a disability rating higher than 10 percent for postoperative residual scars from an incisional herniorrhaphy.

The Veteran's service connected recurrent right ventral hernia is rated under DC 7339.  Under DC 7339, a 20 percent rating is warranted for a small ventral hernia, postoperative, not well supported by belt under ordinary conditions, or healed ventral hernia; or, postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large ventral hernia, postoperative, not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive ventral hernia, postoperative, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

The Veteran's service connected postoperative residual scars from an incisional herniorrhaphy are rated under DC 7804.  Under DC 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  If one or more scars are both unstable and painful, then 10 percent in addition to the evaluation that is based on the total number of unstable or painful scars is warranted.  See DC 7804, Note 2.

The March 2010 VA examination revealed that the Veteran had a residual large incisional hernia in the right upper quadrant and a moderate size umbilical hernia status post multiple abdominal surgeries.  The Veteran reported pain, pressure and discomfort from the incisional herniorrhaphy.  There was evidence of a mid-abdomen scar that measured 20 centimeters by 1 centimeter.  There was also evidence of a second transverse right sided scar that measured 7 centimeters by .5 centimeters.  It was noted that the scars were superficial with no pain or skin breakdown.  The examiner did not notice any inflammation, edema, keloid formation or impairment of function.

The May 2012 VA examination showed that the Veteran had a small recurrent ventral hernia that appeared to be operable and remediable.  There was indication for a supporting belt and the examiner noted that the hernia can be well supported by truss or belt.  The examiner noted a hyperpigmented, well-healed linear scar that measured 28 centimeters by 2 centimeters. 

The November 2015 VA examination showed that the Veteran had a large recurrent ventral hernia that appeared operable and remediable.  The Veteran's abdomen was soft and non-tender.  The examiner noted that the hernia was readily reduceable and did not require the use of a truss or belt.  One painful linear scar was noted that measured 30.1 centimeters long.  A smaller scar measured 9 centimeters long.  Both scars were stable and non-tender.  

VA treatment records show that in June 2012, the Veteran had hernia repair with mesh.  The Veteran had a hernia with fascial defects that required repair and lysis of adhesions.  As indicated above, the VA examination provided after this most recent surgery showed a postoperative hernia that was recurrent and large, but otherwise healed, operable and remediable.

The Board finds that the Veteran does not warrant a rating higher than 20 percent for rating for a recurrent right ventral hernia.  The VA examinations show that the hernia at worst is large; however, it is readily reduceable and there is no indication that it is not well supported by the use of a belt.  The medical findings correspond to the criteria for a 20 percent evaluation using the criteria of DC 7339.  The results are not supportive of the criteria for a higher 40 percent rating because although the hernia was described as large in November 2015, there was no indication for a supporting belt.  Diagnostic Codes 733 and 7340 are not applicable because there are no inguinal or femoral hernias present.

The Board also finds that a rating higher than 10 percent is not warranted for scars.  The medical evidence shows that at worst, the Veteran has one painful linear scar and one non-painful linear scar, neither of which is unstable.  A higher rating under DC 7804 is not warranted unless there are three or four painful or unstable scars.  

The Board has considered whether a higher rating is warranted under the other Diagnostic Codes for scars.  DC 7800 is inapplicable as the scars are not burn scars of the head, face or neck.  DC 7801 and DC 7802 are inapplicable because the Veteran's scars are not described as nonlinear.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the his hernia and residual scars.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465   (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 20 percent for a recurrent right ventral hernia and a rating in excess of 10 percent for postoperative residual scars from an incisional herniorrhaphy.

Extraschedular Consideration - Both Issues in Appellate Status 

The Board has contemplated whether the case should be referred for extraschedular consideration.  In exceptional cases an extraschedular rating may be provided. 	  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria is adequate to rate the Veteran's recurrent right ventral hernia.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. Therefore, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

Likewise, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected postoperative hernia scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's postoperative hernia scars are fully addressed by the rating criteria under which such disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  In this regard, the Veteran has one painful scar and one unpainful scar, and neither scar is unstable.  Higher ratings are available for objective findings of more than two unstable or painful scars and scars that are both unstable and painful.  See DC 7804, Note 2.  

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has been granted TDIU effective October 18, 2009, which covers the period on appeal.  Accordingly, there is no need for further analysis with respect to this matter.


ORDER

A  rating in excess of 20 percent for a recurrent right ventral hernia.

A rating in excess of 10 percent for postoperative residual scars from an incisional herniorrhaphy.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


